DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Supplementary response filed on 2/21/2022. The response has been entered, also amendment to the specification has been entered by the Examiner.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca L. Rudolph on 2/22/2022.

Examiner’s Amendments are as follows:
Amend claim 1, as follows:
In claim 1, line 18, before “cost function corresponding” delete “posechange” and insert - -pose change- -.


Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-16, are allowed.

Reasons for Allowance
Regarding independent claims 1, 6, and 11, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 2/03/2022 and 2/21/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Further in view of amendments to claims 6, 7, 9 and 10, claim interpretation under 35 U.S.C 112(f) of said claims has been withdrawn. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horesh (US PGPUB 2016/0134863 A1) reference discloses improved calibration for eye tracking systems.
Xie (US PGPUB 2020/0082571 A1) reference discloses a method for calibrating relative parameters of a collector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED HAIDER/Primary Examiner, Art Unit 2633